Citation Nr: 1231914	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-40 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC ) by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945 and from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  SMC based on aid and attendance/ housebound was denied therein.  The Veteran appealed this determination.

Pursuant to the Veteran's request, a Video hearing was scheduled regarding this matter for July 2012.  His representative submitted a statement conveying his desire that the hearing be cancelled the day before it was to take place, however.  The hearing request therefore was considered withdrawn.  See 38 C.F.R. § 20.704(e).  No hearing accordingly has been conducted.

The following determination is made based on consideration of the Veteran's claims file in addition to his Virtual VA "eFolder."  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's is not required to remain in bed and is not unable to care for himself with respect to dressing, hygiene, feeding, toileting, and protection from hazards or dangers in his daily environment due to his service-connected disability.  He also is not substantially confined to his dwelling and the immediate premises due to this disability.


CONCLUSION OF LAW

The criteria for entitlement to SMC by reason of the need for regular aid and attendance of another person and by reason of being housebound are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information on how disability evaluations and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in the context of a service connection claim).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the duty to assist has been satisfied.  The Veteran was notified via letter dated in June 2009 of the criteria for establishing SMC by reason of the need of aid and attendance of another person and of being housebound, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability evaluations, which is not an issue in this case, and effective dates.  This letter accordingly addressed all notice elements.  It predated the initial adjudication by the AOJ, which in this case is the RO, in the aforementioned August 2009 rating decision.  Nothing more is required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Neither the Veteran's service treatment records nor his service personnel records regarding the Veteran have been obtained by VA and associated with the claims file or "eFolder."  However, this is of no consequence here.  Any service treatment or personnel records obtained would be dated in the 1940's or 1950's.  At issue is the Veteran's health since near the time the instant claim was filed in June 2009 to present.

VA treatment records regarding the Veteran have been obtained by VA and associated with the claims file or "eFolder."  VA additionally has obtained and associated with the claims file or "eFolder" all identified private treatment records regarding him for which he authorized their release.  Of note is that VA made no efforts to obtain private treatment records from one identified facility because authorization for their release was not provided even when requested.  See 38 C.F.R. § 3.159(c)(1)(ii).  The Veteran submitted a statement from his VA primary care physician as well as several lay statements from family members on his own behalf.

In May 2009, a VA document entitled "examination for housebound status or permanent need for regular aid and attendance" was completed.  There is no indication that the examiner who completed it reviewed the claims file or "eFolder."  Of note, indeed, is that the document was completed immediately prior to instigation of the instant claim.  Standard procedure of providing the claims file for review by the examiner therefore did not occur.  However, such review was unnecessary here.  The examiner, as the Veteran's primary care physician at VA, already was familiar with his medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

It follows for the same reason that the examiner also already was familiar with the Veteran's symptomatology as well as his abilities to care for himself and leave his house.  Sufficient information in these regards was proffered in the aforementioned document.  It therefore resolves all questions necessary to adjudicate this matter.  Accordingly, the Board finds that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Finally of note concerning the aforementioned document is that, even though it is now a few years old, a new document need not be supplied.  The mere passage of time indeed is not reason to order a new VA examination such as a new document.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Of additional note is that much of the rest of the pertinent evidence (VA and private treatment records, VA physician statement, and lay statements) postdates the aforementioned document.  

It is significant that neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SMC

The Veteran contends that he needs the regular aid and attendance of another person.  He alternatively contends that he is housebound.

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound.  In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C.A. §§ 1114(l), (s).  

A prerequisite for granting SMC by reason of the need for regular aid and attendance of another person is a single service-connected disability rated as total.  

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either:  (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations should be on the basis of a Veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind.  38 C.F.R. § 3.350(b)(4).  

Bedridden means that the Veteran is actually required to remain in bed.  38 C.F.R. § 3.352(a).  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include:  (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden.  Id.

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met.  Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352(a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id.

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made.  Id.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

SMC by reason of being housebound is payable if a Veteran has a service-connected disability rated as total and either:  (1) has an additional service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The disabilities independently ratable at 60 percent or more must be separate and distinct from the total 100 percent service-connected disability and involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  The Veteran is permanently housebound when he is substantially confined to his dwelling and the immediate premises (or, if institutionalized, to his ward or clinical areas) due to service-connected disability or disabilities and it is reasonably certain that the disability or disabilities as well as the resultant confinement will continue or remain throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  Substantially confined does not mean that the Veteran is unable to his dwelling and the immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); Howell v. Nicholson, 19 Vet. App. 535 (2006).

VA and private treatment records collectively show that the Veteran has manifested numerous disabilities during the period on appeal spanning from the near the time he filed the instant claim in June 2009 to present.  These include:  posttraumatic stress disorder (PTSD) and other psychiatric disorders, atherosclerotic heart disease, coronary artery disease, thrombocytopenia, hypertension, hypercholesterolemia, diabetes mellitus, peripheral neuropathy, Charcot's joint of the foot, diabetic ulcer of the left third toe, peripheral vascular disease, pes planus, stroke syndrome/residuals to include hemiparesis and expressive aphasia, multiple site arthritis, carpal tunnel syndrome, nephropathy or kidney/renal disease, gastroesophageal reflux disease, sinusitis, rhinitis, headaches, cataracts, and various conditions leading to decreased visual acuity.  To date, only PTSD has been service-connected.  A 100 percent rating was assigned for it effective mid October 2007 in a March 2008 rating decision.

VA treatment records generally reveal that the Veteran's psychiatric state worsened following his stroke in the early 2000's but that he has periods of remission where his symptoms are not as substantial as at other times.  These records also generally reveal, despite some conflict, that he uses a variety of ambulatory aids to include a cane and wheelchair and occasionally falls.  Further, these records reveal that V.B., the Veteran's wife, administers his medication and took away his access to guns.  

A March 2008 VA treatment record documents that the Veteran spends his days at a local senior citizens center and also goes to church.  This record also documents that he had no recent anger outbursts and that his family was happy with his mood.  He did not have any suicidal or homicidal ideation and also did not have any hallucinations, preoccupations, or delusions/illusions.

A June 2008 rating decision found the Veteran incompetent to handle the disbursement of his VA benefits.  

A VA treatment record dated in August 2008 shows that the Veteran's family reported an increase in his PTSD symptoms over the previous three months.  Mood swings and episodes of anger to include yelling and fist pounding were highlighted in this regard.  Psychotic symptoms such as auditory hallucinations criticizing the Veteran and telling him to hurt himself were referenced.  Also referenced is that he often wishes himself dead but no longer asks for a gun to carry out this wish.

The Veteran's desire for social isolation was conveyed in a January 2009 VA treatment record.  His symptoms included irritability and a depressed mood.  

A February 2009 VA treatment record sets forth that the Veteran's mood had improved following medication adjustment.  Auditory hallucinations were mentioned.

A March 2009 VA treatment record reflects that the Veteran's psychiatric symptoms were in partial remission.  His depression again was noted to be improved.  It was indicated that he no longer is isolative and indeed goes to a day program.  There were no psychotic symptoms.

In a May 2009 statement, V.B. indicated that the Veteran needs assistance walking, using a wheelchair, getting dressed, and bathing.  She further indicated that he gets lost around the house.

V.B.'s assessment that the Veteran's depression and hallucinations were unchanged but that he seemed slightly better is reflected in a June 2009 VA treatment record.  Additionally reflected once again is that he often wishes he could die but is not actively suicidal.

The VA document entitled "examination for housebound status or permanent need for regular aid and attendance" dated in May 2009 notes that the Veteran has depression, arthritis in multiple sites, diabetes mellitus, and hypertension as well as is status post cerebrovascular accident (a synonym for stroke).  This document reflects that he is in bed eight to nine hours daily between the hours of 9 p.m. and 9 a.m.  Also, it reflects that he is unable to prepare his own meals although he can feed himself with assistance from a family member, requires assistance in bathing and tending to other hygiene needs, requires medication management, requires locomotion assistance in the form of canes, braces, crutches, or the assistance of another person, and does not require nursing home care but does require family member assistance.  It further reflects that he has weak upper and lower extremities as well as a limited range of motion due to arthritis.  The examining primary care physician of the Veteran opined that the Veteran requires assistance with daily activities and may leave his home only with assistance of a family member and for medical appointments.

E.W., the Veteran's daughter, indicated in the June 2009 claim that she provides house, lawn, and auto care for the Veteran.  She also indicated that she is the Veteran's "sitter" and does errands for him such as taking him to doctor's appointments, shopping, church services, vacation trips, and social events.

Also in June 2009, E.W. indicated in a statement that the Veteran spends 90 to 95 percent of his time in bed.  E.W. then indicated that he needs help with walking, getting in and out of bed and vehicles, bathing, dressing, eating, and using the restroom.  Finally, E.W. indicated that she and V.B. were advised to place the Veteran in a nursing home but that he noted he would kill himself before that happened.

A July 2009 VA treatment record contains the recount of the Veteran's family members that the Veteran became unable to go to the bathroom unassisted after a medication adjustment.  A corrective adjustment was made.  It further contains note of visual hallucinations.

Other VA treatment records dated in July 2009 show that the Veteran was discharged from a Volunteer Home Care program because he was not homebound, can be left alone at least somewhat, and is independent in feeding but needs assistance with bathing, dressing, and toileting.

The Veteran's VA primary care practitioner indicated in an August 2009 statement that the Veteran has PTSD, major depressive disorder, and arthritis as well as is status post a stroke.  This physician then opined that the Veteran "will significantly benefit from aid and attendance at home."

An August 2009 VA treatment record documents that the Veteran's depression was improved and that he was trying to interact more.  The record also documents that he is not suicidal, as his suicidal thoughts are passive in that he would not actually commit suicide because of his family.

In a September 2009 statement, E.W. indicated that the Veteran's hallucinations cause him to become suicidal, speaking of killing himself on a daily basis, as well as violent and aggressive toward others due to hallucinations.  She thus concluded that he has to be supervised for his protection and the protection of others 24 hours a day, seven days a week.

E.W. and V.B. indicated in the notice of disagreement (NOD) dated in March 2010 that the Veteran suffers from numerous disabilities, to include PTSD, depression, dementia, stroke, coronary artery disease, diabetes mellitus, hypertension, frozen feet, and arthritis, which qualify him for SMC.  The information provided in previous statements next was reiterated.  In addition, assistance with meal preparation, hygiene and grooming, using a wheelchair, and verbal speech were reported.

A VA treatment record dated in March 2010 reveals that the Veteran needs supervision, direction, or personal assistance with feeding, dressing, transferring, and continence but does not need such with bathing and toileting.

An April 2010 VA treatment record includes the assessment of the Veteran and his family that his depression was not substantial.  It further includes note that he socializes again by going to a senior center and church.  Suicidal ideation was not found.

A September 2011 private treatment record primarily discusses the Veteran's diabetes mellitus, peripheral neuropathy, and Charcot's joint of the foot.  It then refers to him as "chronically debilitated."

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.

The Veteran's service-connected PTSD, as it has been assigned a total 100 percent evaluation, satisfies the prerequisite disability rating requirement for SMC by reason of the need for regular aid and attendance of another person.  That leaves for consideration whether or not the Veteran is permanently bedridden or is with such significant disabilities/so helpless as to be in need of regular aid and attendance.

The evidence is in conflict regarding how much time the Veteran spends in bed daily.  Specifically, E.W. is competent to state that he spends the vast majority of his time in bed because such is capable of being observed by her.  Yet the May 2009 document indicates that he is in bed daily only to sleep at night.  Discussion to resolve this conflict, to include credibility determination, is unnecessary.  This is because the amount of time the Veteran spends in bed is irrelevant to a determination of whether or not he is permanently bedridden.  What matters is that there is no indication that he is required to remain in bed as a result of his service-connected PTSD.  Indeed, the Board finds it difficult to imagine that a psychiatric disability like PTSD by itself could lead to a requirement for such restriction of physical activity that remaining in bed is necessary.  There further is no indication that the Veteran is required to remain in bed as a result of any of his disabilities, whether alone or in combination and whether service-connected or nonservice-connected.  None of the medical evidence, to include VA and private treatment records as well as the May 2009 document and statement from his VA primary care physician, mentions this requirement whatsoever.  This evidence rather refers to the Veteran using assistance, whether in the form of an ambulatory aid such as a cane or wheelchair or in the form of another person, to get around.  

With respect to the Veteran being with such significant disabilities/so helpless as to be in need of regular aid and attendance, the above finding that he is not bedridden applies.  It is not contended nor shown that he has any special prosthetic or orthopedic appliance whether due to his service-connected PTSD or otherwise.  No consideration of the need for aid to frequently adjust such an appliance therefore is necessary.  

E.W. and V.B. are competent to indicate that the Veteran needs assistance with activities of daily living such as dressing, maintaining hygiene, feeding, toileting, and protection from environmental hazards and dangers.  Indeed, they observe his inabilities to take care of these activities on his own and assist him with them.  They also are credible in the aforementioned regard.  It is facially plausible that an individual of the Veteran's age and with his numerous and substantial disabilities would require assistance with many activities of daily living.  Such is consistent with the medical evidence of record in the Veteran's case.  This evidence, albeit with some discrepancy, generally shows that he requires at least some amount of help when it comes to dressing, bathing and other hygiene activities, feeding, and toileting and continence.  Assistance with transferring and locomotion, presumably to protect from falling to include falling over environmental hazards and dangers such as furniture and objects around the home, also were shown.  Falls indeed have been reported.  

Nevertheless, the Veteran's inability to engage in activities of daily living by himself has not been attributed solely to his service-connected PTSD.  This inability instead has been attributed to his nonservice-connected disabilities alone or the combination of some of his nonservice-connected disabilities and his PTSD.  E.W. and V.B. indeed indicated in the NOD that he needs regular aid and attendance not due to his PTSD but due to it and numerous physical disabilities.  He was noted to be "chronically debilitated" due to numerous physical disabilities.  Both the May 2009 document and August 2009 statement from the Veteran's VA primary care physician note that he has a psychiatric disability (depression rather than PTSD particularly was noted) as well as several physical disabilities.  The nonservice-connected disability of multiple site arthritis specifically was identified as impacting his ability to perform activities of daily living by causing limited range of motion in the document.  No specific impact on his ability to perform activities of daily living was identified as being caused by his PTSD.  It follows from the above that opinions of the Veteran's VA primary care physician contained within the aforementioned document and statement that he requires assistance with daily activities and "will significant benefit from aid and attendance at home" involved consideration of both service-connected PTSD and nonservice-connected disabilities.

Acknowledgement is given to E.W. and V.B.'s contention that the Veteran needs the regular aid and attendance of another person in the form of round the clock supervision because he is suicidal as well as violent and aggressive toward others due to his hallucinations.  Acknowledgement also is given to the fact that other symptoms such as mood disturbances and irritability can cause suicidal tendencies and violent/aggressive behavior toward others as well.  This together is construed as most similar to an argument that he requires care or assistance on a regular basis because of mental incapacity to protect himself from hazards or dangers incident to his daily environment.  Both E.W. and V.B. are competent in setting forth the above contention because they are capable of observing the Veteran's behavior.  However, they are not credible.  

It is undisputed that the Veteran has hallucinations, irritability, and mood disturbances.  Also undisputed is the facial plausibility that an individual with a psychiatric disability including these symptoms would be suicidal and violent and aggressive toward others.  Yet this is inconsistent with the medical evidence about the Veteran.  That he often though not always thinks of suicide is conceded on the basis of this evidence, but it shows that this ideation is passive instead of active.  He indicated that he would not commit suicide because of his family.  V.B. also has removed his guns, thereby eliminating his ability to commit suicide by what appears to be his method of choice, and therefore he no longer asks for one.  With respect to violent or aggressive behavior toward others, it is conceded that the Veteran is irritable and sometimes gets angry to the point of yelling and pounding his fists.  However, there is no indication that he actually posed a threat to anyone during the period on appeal.  No such incidents were reported.  Homicidal ideation also was not found at any point.  The Veteran's hallucinations were described as suggesting self-harm rather than harm to others.  

All of the aforementioned shows that nonstop supervision to protect the Veteran from harming himself or another, contrary to E.W. and V.B.'s contention, is not necessary.  Indeed, it was found that he could be left alone at least somewhat in July 2009.  Of further note is that E.W. and V.B.'s self-interest in gaining financially for the family cannot be ignored.  If their contention is found to be both competent and credible, it is more likely that SMC will be granted.  Such a grant potentially could result in the Veteran's receipt of additional VA compensation benefits.  This essentially would be receipt of additional VA compensation benefits by his family on his behalf since he has been determined incompetent to handle disbursement of such benefits.

Turning to SMC by reason of being housebound, it is reiterated that the Veteran's service-connected PTSD satisfies the requirement for a service-connected disability rated as total because it has been assigned a 100 percent evaluation.  Yet he does not have additional service-connected disability or disabilities independently ratable at 60 percent or more.  He indeed has not established service connection for any disability other than PTSD.  As such, he does not have additional service-connected disability or disabilities independently ratable at any percentage.  

That leaves consideration whether or not the Veteran is permanently housebound by reason of his service-connected PTSD.  It has not specifically been contended that the Veteran is permanently housebound.  The medical evidence on this point is in conflict.  The Veteran's VA primary care physician essentially determined this to be the case in the May 2009 document.  Indeed, it was found therein that he could leave his home only with assistance of a family member and for medical appointments.  Yet a VA treatment record dated only two months later revealed that the Veteran was discharged from a Volunteer Home Care program because he was not homebound.  As discussed above, however, the document involved consideration of both his service-connected PTSD and some of his nonservice-connected disabilities.  The aforementioned VA treatment record did not identify any specific disabilities in noting that the Veteran is not homebound.  Thus, it cannot be concluded that the notation related solely to his service-connected PTSD.  Far more likely is that, given the general nature, it related to all his disabilities to include his service-connected PTSD and his several nonservice-connected disabilities.

Regarding solely the Veteran's service-connected PTSD, that there has been substantial impact on his social functioning is acknowledged.  Total occupational and social impairment indeed is conveyed from the fact that a 100 percent rating is in effect.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A desire for social isolation on the part of the Veteran is documented in the medical evidence.  However, it does not follow from this desire or even from the achievement of it (actual social isolation) that he is substantially confined to his dwelling and immediate premises.  Social isolation simply means being away from others.  This can occur in a dwelling and the immediate premises thereof, but it also can occur outside of the dwelling and the immediate premises.  The wilderness is just one example in this regard.  In any event, the medical evidence shows that the Veteran's desire for or achievement of actual social isolation is intermittent rather than permanent.  This evidence indeed shows that he was trying to interact more seven months after wanting/achieving isolation.  He was noted to spend time at a senior center and at church both before and after this isolative period.  A day program also was noted after it.  This is in alignment with E.W.'s indication after the period that the Veteran goes not only to doctor's appointments but also shopping, to church and social events, and on vacation trips.

The preponderance of the evidence, in sum, is against the Veteran's entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied.



ORDER

SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


